United States Court of Appeals for the Federal Circuit

                                            ERRATA


                                    February 24, 2010



Appeal No. 2008-5114,-5115, AGREDANO V US

Precedential Opinion

Decided: February 17, 2010


Please correct the following:

On page 2, lines 5-17, delete:

       The sale catalog, in turn, stated:

       The vehicles offered to you for purchase at any U.S. Customs Auction are
       sold “AS IS, WHERE IS”. This means that neither U.S. Customs or
       McCormack Auction Company, or EG & G Dynatrend, extend any
       warranties or promises of any kind regarding any aspect of the vehicle or
       its ability to operate, including but not limited to the vehicle’s identity,
       previous ownership, physical condition, registration status, or ability to
       pass a smog certification.

A second disclaimer, printed on a flyer displayed at the auction, stated “[a]ll
merchandise is sold on an ‘AS IS, WHERE IS’ basis, without warranty or guarantee as
to condition, fitness to use, or merchantability stated, implied or otherwise. Please bid
from your personal observations.”

and insert:

       The sale catalog, in turn, stated “[a]ll merchandise is sold on an ‘AS IS, WHERE

IS’ basis, without warranty or guarantee as to condition, fitness to use, or

merchantability stated, implied or otherwise.         Please bid from your personal
observations.”   A second disclaimer, printed on a brochure advertising the auction,

stated:

      The vehicles offered to you for purchase at any U.S. Customs Auction are
      sold “AS IS, WHERE IS”. This means that neither U.S. Customs or
      McCormack Auction Company, or EG & G Dynatrend, extend any
      warranties or promises of any kind regarding any aspect of the vehicle or
      its ability to operate, including but not limited to the vehicle’s identity,
      previous ownership, physical condition, registration status, or ability to
      pass a smog certification.

On page 6, lines 5 & 8, delete “sale catalog” and insert “brochure”